



COURT OF APPEAL FOR ONTARIO

CITATION: United States v. Wilson, 2016 ONCA 177

DATE: 20160301

DOCKET: C60180

Laskin, Cronk and Juriansz JJ.A.

IN THE MATTER OF an application for judicial review pursuant
    to s. 57 of the
Extradition Act
, S.C. 1999, c. 18

BETWEEN

The Attorney General of Canada on behalf of The
    United States of America

Respondent

and

Michael Hugh Wilson

Applicant

Vanessa Christie, for the applicant

A. Rice and M. Rahman, for the responding party

Heard: February 11, 2016

On application for judicial review of the surrender order
    of the Minister of Justice, dated March 11, 2015.

APPEAL BOOK ENDORSEMENT

[1]

As provided for in the applicants bail order, the application for
    judicial review is dismissed as abandoned.


